IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF NORTH CAROLINA

LIEUTENANT W. WALLACE,

Defendants.

MAJOR BOYD WHITLEY, )

) Case No.: 1:19cv-358

Plaintiff, )

)
VS. )

) RESPONSE TO REQUEST FOR
SHERIFF VAN SHAW, CAPTAIN M. NESBITT, ) ADMISSIONS

)

)

)

 

The defendants, through counsel, respond to the request for admissions of the plaintiff
(document 14) as follows:

1. Denied that plaintiff's rights were violated.
2. Denied that plaintiff's rights were violated.
This response is filed within the time period set by the court.

This 5th day of September, 2019.

isi Richard M. Koch
RICHARD M. KOCH
Cabarrus County Attorney
State Bar No, 8360
3220-201 Prosperity Church Road
Charlotte, North Carolina 28269
Telephone (704) 503-5700

Case 1:19-cv-00358-TDS-JLW Document17 Filed 09/06/19 Page 1of1

 

 
